Opinion by
Richardson, J.
An examination of the collector’s report, which was received in evidence, shows that said section 501 was not complied with by the collector, in that no notice of appraisement had been issued. On the record presented, the protest was dismissed, and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U.S.C. § 2636(d)). United States v. James H. Rhodes & Co. (40 C.C.P.A. 1, C.A.D. 488), followed.